United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1747
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                              Benjamin Ross Padgett

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                            Submitted: January 8, 2018
                               Filed: June 12, 2018
                                  [Unpublished]
                                  ____________

Before GRUENDER, MELLOY, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      In June 2004, Benjamin Ross Padgett was sentenced to 141 months
imprisonment and three years of supervised release after he pled guilty to knowingly
and intentionally possessing pseudoephedrine, and knowing, intending, and having
reasonable cause to believe that the pseudoephedrine would be used to manufacture
methamphetamine in violation of 21 U.S.C. § 841(c)(2). In March 2017, while on
supervised release, Padgett failed to provide urine samples, and he admitted that he
used methamphetamine, associated with persons engaged in criminal activity, and
removed a sweat patch that was applied to him for the purpose of testing for
substance abuse. As a result, the district court revoked Padgett’s supervised release.
Padgett’s recommended Guidelines sentencing range was 8 to 14 months
imprisonment. The district court sentenced him to 11 months imprisonment followed
by one year of supervised release. Padgett appeals, arguing that his revocation
sentence is substantively unreasonable. We disagree.

        “We review a district court’s sentence on revocation of supervised release
for . . . substantive reasonableness under the same reasonableness standard that
applies to initial sentencing proceedings.” United States v. Growden, 663 F.3d 982,
984 (8th Cir. 2011) (per curiam) (alteration in original) (internal quotation marks
omitted). Thus, “we apply a highly deferential abuse of discretion standard.” United
States v. Peeples, 879 F.3d 282, 289 (8th Cir. 2018). We will find that a district court
has abused its discretion “when it fails to consider a relevant and significant factor,
gives significant weight to an irrelevant or improper factor, or considers the
appropriate factors but commits a clear error of judgment in weighing those factors.”
United States v. Jauron, 832 F.3d 859, 864 (8th Cir. 2016) (internal quotation marks
omitted). Furthermore, we presume that the district court’s sentence is reasonable if
it “falls within the advisory Guidelines range.” Id.

       In imposing a sentence, the district court is required to consider the factors
enumerated in 18 U.S.C. § 3553(a). “[T]he court has substantial latitude to determine
how much weight to give the various factors under § 3553(a).” United States v.
Peterson, 887 F.3d 343, 349 (8th Cir. 2018) (internal quotation marks omitted).
When the district court imposes a sentence after making an individualized assessment
of the facts in light of the § 3553(a) factors, “such [a] sentence is not unreasonable.”
United States v. Parker, 762 F.3d 801, 812 (2014) (internal quotation marks omitted);
see also Peterson, 887 F.3d at 349 (finding that the district court did not abuse its

                                          -2-
discretion in imposing a sentence when it gave significant weight to the nature of the
crime, the seriousness of the offense, and the characteristics of the defendant).

       Because Padgett’s sentence fell within the recommended sentencing range, we
presume that it is reasonable, and Padgett has not presented any evidence to rebut that
presumption. See Jauron, 832 F.3d at 864. Furthermore, the district court explicitly
stated that it considered each and every factor under § 3553(a). Specifically, the court
focused on Padgett’s personal characteristics and criminal history, citing Padgett’s
19-year-long criminal history and his history of refusing to obey the rules while
incarcerated. The court also highlighted that Padgett has not taken any significant
steps to recover from drug addiction, noting his refusal to take drug abuse classes and
his use of drugs within a month of his release from prison. It was completely within
the district court’s discretion to weigh these factors heavily in imposing Padgett’s
sentence. See Peterson, 887 F.3d at 349. Accordingly, we find that the district court
did not abuse its discretion and Padgett’s sentence is not substantively unreasonable.

      For the foregoing reasons, we affirm the district court’s judgment.
                      ______________________________




                                          -3-